PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/158,244
Filing Date: 18 May 2016
Appellant(s): James D. Kutella



__________________
Kurt Rohlfs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 26th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,354,265 to Horvath.

    PNG
    media_image2.png
    882
    597
    media_image2.png
    Greyscale
                          
    PNG
    media_image3.png
    933
    267
    media_image3.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1 & 3 shown immediately above, Horvath discloses:

(1)	A pump (Fig. 1) comprising: (a) an outer housing (24) defining an enclosure (“a pumping cylinder”; col. 3, lines 35-36); (b) an inlet (31) for admitting fluid into said outer housing and an outlet (65) for expelling fluid from said outer housing; (c) a plunger (33) for selectively modulating a first fluid pressure (i.e. a suction pressure), said first fluid pressure associated with a first chamber proximate said inlet (C1; labeled by the Examiner for clarity in Fig. 3); and (d) a valve (35) that selectively isolates a second fluid pressure (i.e. a discharge pressure) from said first fluid pressure, said second fluid pressure associated with a second chamber (48) surrounding the plunger (as seen in Fig. 3) and separated (i.e. fluidly) from the first chamber by the valve (apparent in Figs. 1 & 3), the valve having a moving ball (43) with a peripheral surface (i.e. the spherical surface of the ball 43, as seen in Fig. 3) that defines both a valve entrance (i.e. the intake gap/space formed directly below ball 43 when it is lifted from the valve seat 36; Fig. 3) for fluid and debris to enter the valve from the first chamber and a valve exit (i.e. the narrow gap/space/restriction formed between the peripheral surface of the ball 43 and the cage 44 when the ball 43 is lifted from the seat) for fluid and debris to escape the valve into the second chamber (col. 6, lines 7-26).

In regards to Claim 2, there is no valve at the outlet (65) (as shown in Fig. 1).
In regards to Claim 5, there is a seal (46) for the valve (35) (seen in Fig. 3).
 	In regards to Claim 7, said first fluid pressure (i.e. the suction pressure) controls fluid uptake through said inlet (col. 6, lines 7-26).
In regards to Claim 8, the outer housing (24) comprises an elongate chamber (i.e. the elongated cylindrical chamber formed therein; clearly seen in Fig. 1) having a first end (i.e. a bottom end) and a second end (i.e. a top end) (Fig. 1).

Claim(s) 1, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,906,845 to Wegmann.

    PNG
    media_image4.png
    948
    556
    media_image4.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 2 shown immediately above, Wegmann discloses:

(1)	A pump (1; Fig. 2) comprising: (a) an outer housing (3) defining an enclosure (cylinder 9); (b) an inlet (16) for admitting fluid into said outer housing and an outlet (29) for expelling fluid from said outer housing; (c) a plunger (5) for selectively modulating a first fluid pressure (i.e. a suction pressure), said first fluid pressure associated with a first chamber (C1) proximate said inlet (i.e. the chamber between valve 41 and valve 17); and (d) a valve (41, 49) that selectively isolates a second fluid pressure (i.e. a discharge pressure) from said first fluid pressure, said second fluid pressure associated with a second chamber (C2) surrounding the plunger (apparent in Fig. 2) and separated (i.e. fluidly) from the first chamber by the valve (apparent in Fig. 2), the valve having a moving ball (41) with a peripheral surface (i.e. the spherical surface of the ball 41, as seen in Fig. 2) that defines both a valve entrance (i.e. the intake gap/space formed below the ball 41 when it is lifted from the valve seat; as seen in Fig. 2) for fluid and debris to enter the valve from the first chamber and a valve exit (i.e. the narrow gap/space/restriction formed between the peripheral surface of the ball 41 and the inner wall of valve passage 49, as seen in Fig. 2) for fluid and debris to escape the valve into the second chamber (col. 2, lines 15-42).

In regards to Claim 5, there is a seal for the valve (the seal is not labeled, but is clearly shown in Figure 2 surrounding the piston head 39, adjacent to the valve).
 	In regards to Claim 7, said first fluid pressure (i.e. the suction pressure) controls fluid uptake through said inlet (col. 2, lines 15-42).
In regards to Claim 8, the outer housing (3) comprises an elongate chamber (i.e. the elongated cylindrical chamber formed therein; clearly seen in Fig. 2) having a first end (i.e. a bottom end) and a second end (i.e. a top end) (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,906,845 to Wegmann in view of US 2,137,402 to Hoferer et al.
In regards to Claim 16, and with particular reference to Figure 2 shown previously above, Wegmann discloses:

(16)	A pump (1; Fig. 2) comprising: (a) an outer housing (3) defining an enclosure (cylinder 9); (b) an inlet (16) for admitting fluid into a first chamber (C1) of said outer housing and an outlet (29) for expelling fluid from a second chamber (C2) of said outer housing; (c) a plunger (5), said plunger selectively isolating (i.e. fluidly) said first chamber from said second chamber by operating a ball valve (41) having a length defined along the direction of flow of fluid through the valve (the vertical length of ball valve 41 is apparent in Fig. 2), the plunger capable of a first directional movement (i.e. upward) and a second directional movement (i.e. downward) different than the first directional movement, where said fluid is admitted into said first chamber and expelled from said second chamber and out of the pump during said first directional movement, and said fluid is expelled from said second chamber and out of the pump, but not admitted into said first chamber during said second directional movement (see col. 2, lines 27-42); 

Although Wegmann discloses the majority of Applicant’s recited invention, he does not further disclose that the ball valve is laterally bounded over a major portion of its length by at least two vertical support members defining a width of the valve transverse to and across the vertical support members, and the ball valve has a ball with a diameter greater than the width (although Wegmann discloses at least one support member bounding the ball 41 to form the valve passage 49, it is not readily apparent if multiple support members exist).
However, as denoted in previous office actions, Hoferer et al. (Hoferer) remedies the deficiency of Wegmann.  In particular, Hoferer discloses another ball valve construction including a travelling ball valve (14) of a reciprocating pump plunger (10, 11), wherein the ball valve (14) has a length defined along the direction of flow of fluid through the valve (the vertical length of the ball valve 14 is apparent in Fig. 1).  Hoferer’s ball valve (14) further includes a plurality of vertical support members (i.e. ribs 15; Fig. 2) surrounding the ball valve (14).  As seen best in Fig. 1, the ball valve (14) is laterally bounded over a major portion of its length by at least two vertical support members (15) defining a width (i.e. a circumferential width) of the valve transverse to and across the vertical support members, wherein the ball valve (14) has a ball with a diameter greater than the width (this width relationship is readily apparent in Figs. 1-3; the diameter of the ball 14 is much greater than the width of each rib 15).  Hoferer discloses that the plurality of support ribs 15 (i.e. support members) dampens the swirling motion of the fluid through the valve and guides the ball 14 reliably to the seat 13.  Therefore, to one of ordinary skill desiring a travelling ball valve having improved operation that provides less turbulent fluid flow and reduced valve wear, it would have been obvious to utilize the techniques disclosed in Hoferer in combination with those seen in Wegmann in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Wegmann’s surrounding support body 49 to be formed as a plurality of vertical support ribs 15 (as taught in Hoferer) in order to obtain predictable results; those results being a dampening of swirling motion of the fluid passing through Wegmann’s valve 41 while maintaining a reliable guiding of the ball 41 to the seat.  With such a modification, the diameter of Wegmann’s valve ball 41 would clearly be much larger than the width across each rib 15, as claimed.

In regards to Claim 17, Wegmann’s inlet (16) includes a primary check valve (17).
In regards to Claim 21, Wegmann’s plunger (5) (which includes the valve 41 at its lower end) isolates a first fluid pressure (i.e. a suction pressure) associated with a location proximate to said inlet (via the valve 41).
In regards to Claim 22, Wegmann’s plunger (5) (which includes the valve 41 at its lower end) isolates a second fluid pressure (i.e. a discharge pressure) associated with a location proximate said outlet (via the valve 41).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegmann-Hoferer as applied to claim 16 above, and further in view of US 1,746,524 to Corson.
	In regards to Claim 20, although Wegmann discloses that his pump is a double-acting pump that discharges fluid on both plunger strokes, he does not specifically disclose that the volume of the second chamber (C2) is approximately half of the volume of the first chamber (C1) (Wegmann does not disclose any particular volume relationship between the two chambers).
However, such a chamber size arrangement is well known in the art of double-acting piston pumps, as shown by Corson (discussed in previous office action).  In particular, Corson discloses another double-acting piston pump in which the plunger (26) includes a ball valve (34, 38) for isolating a first fluid chamber (i.e. the chamber directly below the plunger 26 and above valve 23, as seen in Fig. 2) from a second fluid chamber (29; surround the plunger, as seen in Fig. 1), wherein the volume of the second chamber (29) is approximately half of the volume of the first chamber () (col. 4, lines 72-100).  In these disclosures, Corson makes clear that by sizing the second chamber to have approximately one half the volume of the first chamber, a continuous flow of fluid out of the pump can be realized, thereby ensuring optimum pump flow with minimal effort.  Therefore, to one of ordinary skill desiring a piston pump that provides a continuous discharge flow of fluid, it would have been obvious to utilize the techniques disclosed in Corson in combination with those seen in Wegmann in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Wegmann’s two chambers (C1, C2) to have the volume ratio taught in Corson in order to obtain predictable results; those results being a reliable and continuous flow of fluid out of the pump, thereby ensuring optimum pump flow with minimal effort.

(2) Response to Argument

	At the outset, the Examiner will provide a brief description of Appellant’s invention for the benefit of the Board’s understanding.
Appellant’s invention is directed to a manually actuated bilge pump, and is best shown in Figures 1-5. Figures 1-2 show an exterior, perspective view of the pump, whereas Figures 3-5 show an interior, cross-sectional view of the pump. Appellant’s pump includes a housing 12 that forms a cylinder 14, inside of which is a reciprocating piston 36 having a check valve 48 mounted thereto. An upper end 40 of the piston 36 is shown in Figures 1-2, and this end 40 can be grasped by a user to manually actuate the piston 36 in an up-and-down motion to provide fluid pumping. Moving on to Figures 3-5, the sequential operation of Appellant’s pump can now be seen. In Figure 3, the piston 36 is drawn upwardly so as to suction fluid into the cylinder 14. Specifically, as the piston 36 moves up, fluid enters inlet 26, passes by a stationary check valve 32, and fills up a first chamber 58. Once the piston 36 reaches the top of the stroke, the user reverses its motion and pushes the piston 36 back down, as is shown in Figure 4. As the piston 36 descends, the stationary check valve 32 closes (due to fluid pressure) whereas the check valve 48 mounted to the piston 36 is forced open (also due to fluid pressure). The downward movement of the piston 36 forces approximately half of the fluid in chamber 58 to move upwardly to a second chamber 60 via the open check valve 48, and then ultimately exit the outlet port 30 (as represented by flow arrow 64). Next, as seen in Figure 5, the user can now once again pull the piston 36 upwardly, and in doing so, the pump forces the remaining fluid in upper chamber 60 to exit the outlet port 60 while simultaneously drawing new fluid into the lower chamber 58 via the inlet 26 and stationary check valve 32. With such operation, Appellant’s piston pump is able to discharge fluid from the outlet port 30 on both the upward and downward strokes of the piston 36.
Now, the Examiner will briefly describe the prior art used in the Final Rejection mailed on May 26th, 2021.  
The two primary prior art references used in the outstanding rejection are US 3,906,845 to Wegmann and US 2,354,265 to Horvath.  The Examiner will first describe the structure and function of Wegmann, most of which is very similar to Horvath.   
As seen in Figure 2, Wegmann discloses a manually actuated plunger pump 1 in which a reciprocating plunger 5 is moved up and down inside of a cylinder (3, 9).  The pump includes an intake port 16 and a discharge port 29.  The cylinder includes a ball valve 17 arranged in a fixed position below the plunger so as to control the intake of fluid through the inlet port 16.  The plunger includes a ball valve (41, 49) attached to the head 39 of the plunger.    In operation, the piston is reciprocated so as to draw fluid into the inlet port 16 and check valve 17, force the fluid through the check valve (41, 49), and discharge the fluid from the outlet port 29.  It is noteworthy that the plunger’s check valve (41, 49) moves up and down with the plunger and controls the flow of fluid from a first chamber (labeled by the Examiner as “C1” in the Final Rejection) to a second chamber (labeled by the Examiner as “C2” in the Final Rejection). Like Appellant’s invention, with this arrangement of ball valves, Wegmann’s pump provides a discharge of pressurized fluid from the outlet port 29 on both the upward and downward strokes of the plunger (please refer to col. 2, lines 15-42 of Wegmann for a description of the pump’s operation).   
Horvath discloses a similar pump arrangement (seen best in Figs. 1 & 3) that includes a manually actuated plunger pump (20; Fig. 1) in which a reciprocating plunger 33 is moved up and down inside of a cylinder 24.  The pump includes an intake port 31 and a discharge port 65.  The cylinder includes a ball valve 25 arranged in a fixed position below the plunger so as to control the intake of fluid through the inlet port 31.  The plunger includes a ball valve 35 attached to the head of the plunger.    In operation, the piston is reciprocated so as to draw fluid into the inlet port 31 and check valve 25, force the fluid through the check valve 35, and discharge the fluid from the outlet port 65.  It is noteworthy that the plunger’s check valve 35 moves up and down with the plunger and controls the flow of fluid from a first chamber (labeled by the Examiner as “C1” in the Final Rejection) to a second chamber (48).  Like Appellant’s invention, with this arrangement of ball valves, Horvath’s pump provides a discharge of pressurized fluid from the outlet port 65 on both the upward and downward strokes of the plunger (please refer to col. 6, lines 7-26 of Horvath for a description of the pump’s operation).

In regards to Appellant’s initial argument regarding the prior Patent Board Decision of September 25th, 2020 that “as explained with respect to each of the Examiner’s rejections under Horvath and Wegman, respectively, the Examiner’s pending rejections are based upon an erroneous claim interpretation already rejected by the Patent Trial and Appeal Board. A prior decision on appeal binds subsequent actions in a proceeding with respect to the issues decided on appeal. See 37 CFR 41.54 (“After decision by the Board, jurisdiction over an application or patent under ex parte reexamination proceeding passes to the examiner……to carry into effect the decision.” (Emphasis added}. While an Examiner is permitted in certain circumstances to issue a new grounds of rejection of claims after an appeal previously reversing a rejection of those claims, an Examiner cannot ignore, or relitigate, matters decided in the prior appeal. See e.g., ld.  Central to the prior appeal was a proper construction of the phrase in independent claim 1 of “valve having a moving ball with a peripheral surface that defines both a valve entrance for fluid and debris to enter the valve from the first chamber and a valve exit for fluid and debris to escape the valve into the second chamber.” With respect to the italicized portion of this limitation, the Board found that: 
when this recitation is read in its entirety and interpreted in light of the Specification as understood by one of ordinary skill in the art, it refers to the moving ball's peripheral surface providing a limit for the most restrictive space for fluid and debris to escape the valve. See Transcript 6:10-15 (mailed Ang. 28, 2020). For example, the Appellant's Figures 1, 2, and 4 show piston 36 with first end 38 including member 42, which has seal 50 and secondary check valve 48 (i.e., ball valve). Spec. €f 24, 26. Check valve 48 includes a ball, a seat for the ball, and a portion of piston 36's first end 38 that acts as a stop for the upward movement of the ball. As shown in the cross-sectional view of Figure 4, the most restrictive space where fluid and debris can escape check valve 48 is represented by the distance between the peripheral surface of check valve 48's moving ball and the seat for the ball.

See Board Decision at 3-4.
In the prior appeal, the Examiner was citing against the claims a prior patent to Corson, U.S. Patent No. 1,746,524. In that reference, the most-restrictive space for fluid and debris to move through the valve to the claimed “second chamber’ were apertures 39 in a piston, such that fluid or debris would have to flow past the “ball” of Corson’s ball valve into the claimed “first chamber” and then through these apertures 39 into the “‘second chamber.” For this reason, the prior Board decision reversed the Examiner’s rejection of claims 1, 2, 5, 7, and 8. See Board Decision at p. 4-5:  After reversal of these claims, the Examiner performed a new search, citing the Horvath and Wegman patents, but the Examiner’s citation to these new references merely recycles the interpretation of claim 1 already rejected by the Board. Both of these patents suffer the same defect as Corson; the exit into the claimed “second chamber” comprises apertures in a piston housing positioned in a spaced apart relationship to the ball of a valve, and therefore these references do not disclose a valve with a ball, where the surface of the ball “provid[es] a limit for the most restrictive space for fluid and debris to escape the valve” into the “second chamber as claim 1 was finally interpreted by the Board”, the Examiner must respectfully disagree on all counts.  Appellant ultimately argues that the current prior art rejections using Horvath and Wegmann “suffer the same defect as Corson”, but respectfully, this is simply incorrect.   This argument is similar to the position taken by Appellant prior to the Final Rejection, which the Examiner has already disputed in detail.  As noted in the Final Rejection, the Examiner reiterates that the previously-reversed Corson reference and the newly applied Horvath/Wegmann references have valve structures that are much different from each other, and thus, cannot be analyzed in identical fashion.  In the previously-reversed Corson reference, the valve ball is not retained within a cage, thus allowing it move freely upwards into the piston body, only being stopped at plug 41.  As such, the “valve” in Corson extends between plug 41 and valve body 34 (see the annotated figure below).  However, in both Horvath and Wegmann, their respective valve balls are restricted to a small vertical space by their respective cages (cage 44 in Horvath, cage 49 in Wegmann). Due to these cage structures, the “valve” in Horvath extends only between cage 44 and valve body 36, while the “valve” in Wegmann extends only along the length of valve passage 49 (see the annotated figures below).

    PNG
    media_image5.png
    726
    433
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    756
    331
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    816
    479
    media_image7.png
    Greyscale

A view of the annotated figures above clearly shows that in Corson, the “valve” includes the lateral piston openings 39.  Contrastingly, the “valve” in Horvath is located entirely below the lateral piston openings 49, and thus, Horvath’s valve does not include these lateral openings.  Similarly, the “valve” in Wegmann is located entirely below openings 43, and thus, Wegmann’s valve does not includes these lateral openings.  This is a vital distinction to understand, as it is this distinction which alters what may (or may not) be considered a “valve exit”.  In the prior PTAB decision discussed by Appellant, the Board deduced that the “valve exit” of Claim 1 “refers to the moving ball's peripheral surface providing a limit for the most restrictive space for fluid and debris to escape the valve” (see pages 3-4 of the PTAB decision of September 25", 2020).  For the previously-reversed Corson reference, PTAB deduced that openings 39 constitute the most restrictive space for fluid and debris to escape the valve since openings 39 are part of the valve.  The Board’s logic and interpretation have been carried into the new rejections of Horvath and Wegmann.  In Wegmann, the most restrictive space for fluid and debris to escape the valve is located between the lateral side of ball 41 and the inner surface of cage/passage 49 (seen in Fig. 2), and thus, forms the “valve exit”.  Similarly, in Horvath, the most restrictive space for fluid and debris to escape the valve is located between the lateral side of ball 43 and the inner surface of cage 44 (seen in Fig. 3), and thus, forms the “valve exit”.  Thus, the “valve exit” in both Horvath and Wegmann is formed by the peripheral surface of the valve ball and the cage.  It is not formed by the lateral piston openings as alleged by Appellant.  Given these facts, the Examiner reiterates that the structural differences between previously applied Corson reference and the currently applied Horvath/Wegmann references are significant, and thus, these references cannot be analyzed identical fashion.  The Examiner therefore respectfully maintains that the “valve exit” disclosed in both Horvath and Wegmann follows the same logic applied in the previous PTAB decision, and as such, Appellant’s argument is not persuasive.

In regards to Appellant’s argument regarding Horvath that “the apertures 49 are “‘the most restrictive space for fluid and debris to escape the valve” into the “second chamber,” and the ball of the valve is retained by cage 44, hence according to the binding interpretation of the claims, Horvath does not disclose the claimed limitation of “the valve having a moving ball with a peripheral surface that defines both a valve entrance for fluid and debris to enter the valve from the first chamber and a valve exit for fluid and debris to escape the valve into the second chamber”, the Examiner must respectfully disagree.  As noted above, in Horvath, the most restrictive space for fluid and debris to escape the valve is located between the lateral side of ball 43 and the inner surface of cage 44 (seen in Fig. 3).  Thus, the “valve exit” in Horvath is formed by the peripheral surface of the valve ball and the cage.  It is not formed by the lateral piston openings, as alleged by Appellant.  Thus, Appellant’s argument is not persuasive.  The Examiner further reiterates from the Final Rejection that Appellant appears to be interpreting Claim 1 as requiring the “valve exit” to discharge fluid and debris directly into the second chamber. However, such an arrangement is not required in the claims.  As currently recited in Claim 1, so long as fluid leaves the “valve exit” and reaches the “second chamber” (whether directly or indirectly), the claim limitations are met. In Horvath, the Examiner readily admits that the fluid leaving the valve exit must first pass through openings 49 before reaching the second chamber 48, and as such, fluid flows from the valve exit to the second chamber via the intermediate openings 49. However, as noted above, this arrangement still meets the currently recited claim language. If Appellant truly desires for the fluid to pass from the valve exit directly into the second chamber, then such a specific arrangement must be positively recited within the claims.

In regards to Appellant’s argument regarding Wegmann that “Again, however, the “most restrictive space for fluid and debris to escape the valve” into the “second chamber” in Wegmann is via apertures 43, and the surface of the ball 41 never forms a surface of these apertures, hence like Horvath, Wegmann fails to disclose the limitation of “the valve having a moving ball with a peripheral surface that defines both a valve entrance for fluid and debris to enter the valve from the first chamber and a valve exit for fluid and debris to escape the valve into the second chamber”, the Examiner must respectfully disagree.  As noted above, in Wegmann, the most restrictive space for fluid and debris to escape the valve is located between the lateral side of ball 41 and the inner surface of cage/passage 49 (seen in Fig. 2).  Thus, the “valve exit” in Wegmann is formed by the peripheral surface of the valve ball and the cage.  It is not formed by the lateral piston openings, as alleged by Appellant.  Thus, Appellant’s argument is not persuasive.  The Examiner further reiterates from the Final Rejection that Appellant appears to be interpreting Claim 1 as requiring the “valve exit” to discharge fluid and debris directly into the second chamber. However, such an arrangement is not required in the claims.  As currently recited in Claim 1, so long as fluid leaves the “valve exit” and reaches the “second chamber” (whether directly or indirectly), the claim limitations are met. In Wegmann, the Examiner readily admits that the fluid leaving the valve exit must first pass through openings 43 before reaching the second chamber C2, and as such, fluid flows from the valve exit to the second chamber via the intermediate openings 43. However, as noted above, this arrangement still meets the currently recited claim language. If Appellant truly desires for the fluid to pass from the valve exit directly into the second chamber, then such a specific arrangement must be positively recited within the claims.

In regard to Appellant’s argument regarding Hoferer that “The ball itself is retained within the valve by a plurality of supports 15 that limit the horizontal movement of the ball within the valve. These support members 15 do not define the width of a valve; they are merely retaining members wholly within the valve, and as can be seen in the figures of Horvath, the ball 14 does not have a diameter greater than that of the valve. In fact, the applicant can see no meaningful difference between the device of Hoferer and the device of Wegmann; Wegman also has a plurality of supports, entirely within the valve, that retain the ball. But as noted by the Examiner Wegmann fails to disclose the limitation quoted above, and since Hoferer discloses nothing different, Hoferer does not either”, the Examiner must respectfully disagree.  At the outset, the Examiner notes that the limitations in the (d) stanza of Claim 16 being argued by Appellant are never mentioned nor described in the specification.  In particular, the specification does not describe or detail the claimed “vertical support members” or the associated “width” being claimed.  Additionally, it is noteworthy that the limitations of the (d) stanza were not in the original claims, and instead were added after the Non-Final Rejection of March 28th, 2018.  In other words, the only support for these limitations must come solely from Appellant’s supplied figures.  Moving on to the rejection and argument at hand, the Examiner notes that there appears to be a disconnect between how Appellant is interpreting the (d) stanza of Claim 16 and how the Examiner has interpreted it.  In this regard, Figures 1-2 show how the ball valve 48 in question includes two unlabeled “vertical support members” arranged on opposing sides of the valve ball.  Figures 3-5 each depict a single one of these supports in cross-section using vertical dotted lines.  Given these depictions, the Examiner surmised that the only reasonable interpretation of the (d) stanza was that each vertical support member defines a width (i.e. “a width of the valve”) transverse to and across itself, and the valve ball has a diameter greater than this width.  Conversely, Appellant appears to be interpreting the recited “width” as the dimension extending between the opposing support members.  However, this interpretation immediately fails because if this were the case, this dimension would not be “transverse to and across the vertical support members” as claimed and the diameter of the valve ball would not be greater than the width, as claimed.  Given these facts, the Examiner respectfully maintains that the only reasonable, well-supported interpretation of the (d) stanza is the Examiner’s interpretation noted above.  Appellant argues that Hoferer’s support members 15 “do not define the width of a valve; they are merely retaining members wholly within the valve, and as can be seen in the figures of Horvath, the ball 14 does not have a diameter greater than that of the valve”.  Appellant’s argument that Hoferer’s members 15 are “merely retaining members wholly within the valve” appears to be irrelevant to the recited claim language at hand.  The claim does not require the support members to be external to or outside of any particular member or region as Appellant appears to be contending.  Furthermore, Appellant’s assertion that Hoferer’s ball “does not have a diameter greater than that of the valve” is simply incorrect.  Figure 2 of Hoferer clearly and definitely shows that the diameter of ball 14 is clearly and unambiguously greater than the width of a support member 15.  The Examiner reminds the Board that the only reasonable interpretation of Appellant’s limitation here is that each vertical support member defines a width transverse to and across itself, and the valve ball has a diameter greater than this width.  Finally, Appellant argues that “applicant can see no meaningful difference between the device of Hoferer and the device of Wegmann; Wegman also has a plurality of supports, entirely within the valve, that retain the ball”.  However, this assertion is also incorrect.  The Examiner noted in the Final Rejection, and reiterates herein, that it is not clear or definitive from Wegmann’s description or figures alone that the valve body/passage 49 is formed by a plurality of support members.  Wegmann’s body/passage 49 appears to be an annular support member.  As such, Hoferer has been applied as a modifying reference merely to modify Wegmann’s annular body/passage 49 to be formed by a plurality of vertical members (as taught by Hoferer) for the purpose of reducing fluid turbulence and swirling as fluid flows through the valve (as clearly taught by Hoferer at col. 5, lines 41-52).  Therefore, Appellant’s assertion that there is “no meaningful difference” between Wegmann and Hoferer remains wholly inaccurate.  Ultimately, Wegmann as modified by Hoferer clearly discloses Appellant’s recited arrangement, and as such, Appellant’s arguments are not persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        

/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.